Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-12, 14-20, and 22-28 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10/210167 B1) in view of Gilesh (US 8,626,967 B1).
As to claim 1, Sorenson teaches an apparatus comprising a processor having programmed instructions to:
receive, from a user device, a request to identify a first service of an object store for which (web service may refer to any type of computing service that is made available to a requesting client via a request interface that includes one or more Internet-based application layer data transport protocols,) a first load capability correlates with a status provided by an endpoint of the object store (interface 10 may be accessible by clients as a web services endpoint having a Uniform Resource Locator (URL), e.g., http://storageservice.domain.com, to which web services calls generated by service clients may be directed for processing,   interface 10 may be accessible by clients as a web services endpoint having a Uniform Resource Locator (URL), e.g., 
, wherein the object store includes a plurality of object store services, wherein the plurality of object store services includes two or more of an object (providing data storage capabilities as web services may afford many different types of applications straightforward access to arbitrary amounts of storage independent of the storage resources implemented within the applications' host systems or on local networks, col. 3, lines 6-36; web services platform 100 may be configured to implement one or more service endpoints configured to receive and process web services requests, such as requests to access objects 30 stored by a storage service system, col.7, lines 47-67);
for each object store service of the object store services (the bitstore nodes each employ a multi-level cache and manage creation, retrieval, retention, eviction and flushing of data from the multi-level cache, col. 3, lines 30-36; The frequency at which periodic flushes of the SSD occur may be adjustable. When periodic flushing is employed for both the RAM and the SSD, flushing of the RAM may occur at a different frequency than flushing of the SSD, col. 28, lines 46-67);
identify the load capability that satisfies a threshold; and send, to the user device, an indication of the first service having the first load capability (when it is desired to promptly or immediately flush data pages which have been modified to the disk array (e.g., when the RAM flushing parameters indicate RAM data pages should be flushed immediately or promptly after modification), col.30, line 46- col.11, line 12);  an indication of free space available in the RAM or the SSD is below a threshold, so that pages may be flushed in preparation for eviction, an indication that data pages in one or more objects are being serially accessed, and thus that previous pages .
Sorenson does not teach for each of a plurality of services of the endpoint: send one or more I/O requests; determine a metric associated with the one or more I/O requests; determine a load capability based on the metric. However, Gilesh teaches:
for each of a plurality of services of the endpoint (at the end of the command, such as an I/O command, the target returns a status code byte encoded with different values corresponding to different status condition, col. 32, lines 46-63): send one or more I/O requests (read and write I/Os can be directed to the first and second ports, col.7, lines 16-44);
determine a metric (non-optimized and optimized path) associated with the one or more I/O requests (paths to target ports of the non-owning SP may be considered non-optimized. If an I/O is received over a non-optimized path by a non-owning SP, the I/O may be redirected or forwarded to the owning SP for processing. Thus, a path is considered optimized because processing will be faster as compared to I/O requests received over the non-optimized path due to the above-mentioned redirecting or request forwarding from the non-owning SP to the owning SP, col. 34, lines 38-55; The current data transfer rate may be characterized as a workload metric and may be measured based on current I/O requests serviced through the target port, col. 23, lines 6-43); and
determine a load capability based on the metric (the current data transfer rate may be characterized as a workload metric and may be measured based on current I/O requests serviced through the target port, col. 23, lines 6-36; For example, port A may have a maximum bandwidth or data transfer capability of 10 gigabits/second (Gb/s). The port matching technique may allow port A to protect only a single peer port which has the same maximum bandwidth or data transfer capability of 10 gigabits/second (Gb/s) as port, col. 23, lines 6-43; current activity levels as a gauge in whether port A's maximum data transfer capability may be able to handle the current workload of all 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of each of a plurality of services of the endpoint: send one or more I/O requests; determine a metric associated with the one or more I/O requests; determine a load capability based on the metric as taught by Sorenson into Gilesh to ensure continued connectivity to the storage array even if there is a failure of a single physical connection or a storage processor.

As to claim 9, it is rejected for the same reason as claim 1 above.

As to claim 17, it is rejected for the same reason as claim 1 above.

As to claims 3 and 11, Gilesh teaches the metric is one of latency, throughput, and capacity (The current data transfer rate may be characterized as a workload metric … throughput or bandwidth limits/capabilities of the port in criteria used in connection with deciding whether a first port may protect one or more other peer SP ports, col. 6, lines 8-28).

As to claim 19 , Gilesh teaches the metric is one of latency, throughput, and capacity (The current data transfer rate may be characterized as a workload metric … throughput or bandwidth limits/capabilities of the port in criteria used in connection with deciding whether a first port may protect one or more other peer SP ports, col. 6, lines 8-28).

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10/210167 B1) in view of Gilesh (US 8,626,967 B1) further in view of Mtartin (US 9,258,625 B2).

As to claims 4, 12 and 20, Dorenson and Gilesh do not teach the processor having further programmed instructions to identify the first service having a lowest load capability. However, Mtartin teaches processor having further programmed instructions to identify the first service having a lowest service the request from the client with the lowest resource capability before servicing other requests, claim 16-24).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of processor having further programmed instructions to identify the first service having a lowest load capability as taught by into Zhu and Gilesth to efficiently distributing available computer resources across the network.

Claims 6, 7, 14, 15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 10210167 B1) in view of Gilesh (US 8,626,967 B1) further in view of Stahl (US 2006/0168337 A).
As to claims 6, 14 and 22, Zhu and Sorenson do not teach the apparatus is located in the endpoint. However, Stahl teaches  the apparatus is located in the endpoint (adapter 30.sub.1 operates to forward packets from/to 1394 AV cluster 50.sub.1 Endpoint devices 20.sub.3, 20.sub.4, paragraphs [12]-[15]; Fig. 1).

As to claims 7, 15 and 23, Stahl teaches the apparatus can move between the endpoint and an
external cluster (adapter 30.sub.1 operates to forward packets from/to 1394 AV cluster 50.sub.1 Endpoint devices 20.sub.3, 20.sub.4, paragraphs [12]-[15]; Fig. 1).

	It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of apparatus is located in the endpoint as taught by Stahl into Zhu and Gilesth to flexibility in determining the type of addressing and processing required based on the particular network domain to establish a reserved connection path and determine each of the end devices.

Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenso (US 10/210167 B1) in view of Gilesh (US 8,626,967 B1) further in view of Rhao (US 2006/0239234 A1).
 As to claims 8, 16 and 24, Sorenso and Gilesh do not teach teaches the user device probes the second load capability of the endpoint using an application programming interface (API). However, Rhao the presence system 204 may also provide (or "publish") information regarding capabilities of the user entity to other entities on the network 202. The capability information associated with the user entity may be stored in a capability store 208. Further, the presence system 204 may also provide (or "publish") information regarding objects of the user entity to other entities on the network, [30]-[33]; presence system 204 may provide a set of application programming interfaces (APIs) that permit software applications to request and receive information regarding presence, capabilities, and/or objects associated with other user entities, paragraph[36]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the user device probes the second load capability of the endpoint using an application programming interface (API) as taught by Rhao into Zhu and Gilesth to API to allow the contact owner to determine other contacts on a server less network that may support the activity by using the received second load capability.

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenso (US 10/210167 B1) in view of Gilesh (US 8,626,967 B1) further in view of Yang (US 9,973,785 B1).
As to claims 5, 13 and 21, Sorenso and Gilesh do not the endpoint is object store services, and the plurality of services includes two or more of an object controller service, a metadata service, a lifecycle service, a configuration manager, and a user interface service. However, Yang teaches the endpoint is object store services (The database service 120 may operate as a key value store that associates data objects with identifiers of the data objects that may be used by the customer or other services or entities, such as the virtual computer system service 116 or the primary ingest endpoint instance 130, to retrieve or perform other operations in connection with the MMSFs and/or other data stored by the database service, col. 5, lines 46-64) , and the plurality of services includes two or more of an object controller service, a metadata service, a lifecycle service, a configuration manager, and a user interface service (a live multimedia content service may be a web service configured to .

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of endpoint is object store services, and the plurality of services includes two or more of an object controller service, a metadata service, a lifecycle
service, a configuration manager, and a user interface service as taught by Yang into Sorenso  and Gilesth to provide configuration can still allow for protecting against failures due to factors other than related to the multimedia device.
Response to Amendment
Claims 2, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195